Exhibit 10.7

 

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

REQUIRED GROUP AGENT ACTION NO. 36

This REQUIRED GROUP AGENT ACTION NO. 36 (this “Action”), dated as of June 23,
2017 (the “Effective Date”), is entered into by and among Megalodon Solar, LLC,
a Delaware limited liability company (“Borrower”), Tesla, Inc., a Delaware
corporation (“Tesla”), SolarCity Corporation, a Delaware corporation
(“SolarCity”), Bank of America, N.A., as the Administrative Agent
(“Administrative Agent”) and the Collateral Agent for the Secured Parties
(“Collateral Agent”), Bank of America, N.A., as Depositary (the “Depositary”)
and each of Bank of America, N.A. (“BA Agent”), Credit Suisse AG, New York
Branch (“CS Agent”), Deutsche Bank AG, New York Branch (“DB Agent”), ING Capital
LLC (“ING Agent”), KeyBank National Association (“KB Agent”), National Bank of
Arizona (“NBAZ Agent”), Silicon Valley Bank (“SVB Agent”) and CIT Bank, N.A.
(“CIT Agent” and collectively with BA Agent, CS Agent, DB Agent, ING Agent, KB
Agent, NBAZ Agent and SVB Agent, the “Group Agents”), as Group Agents party to
the Loan Agreement, dated as of May 4, 2015 (as amended, modified or
supplemented from time to time, the “Loan Agreement”), by and among the
Borrower, Administrative Agent, Collateral Agent, the Group Agents, the Lenders
and the other parties from time to time party thereto.  As used in this Action,
capitalized terms which are not defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

A.The Borrower has requested the parties hereto to amend the Loan Agreement and
the CADA as set forth in more detail herein;

B.SolarCity, in its capacity as Limited Guarantor, desires to assign certain
rights and obligations as Limited Guarantor under the Loan Agreement and Tesla
desires to accept such rights and obligations;

C.The Borrower desires to amend certain Project Documents under the [***]
Subject Fund to [***], as set forth in more detail herein;

D.Each of the Borrower, Tesla, SolarCity, the Required Group Agents, the
Administrative Agent, the Collateral Agent and, solely with respect to the CADA,
the Depositary, desire to amend the Loan Agreement, amend the CADA, effect the
Commitment Reduction (defined below) and effect the Limited Guarantor Assignment
(defined below), in each case, as set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto agree as follows:

Section 1.Assignment.  Subject to the prior satisfaction of the conditions
precedent set forth in Section 6 hereof, SolarCity, in its capacity as Limited
Guarantor, hereby irrevocably assigns, transfers and delegates all of its
rights, duties, obligations and liabilities under Sections 11.1 through 11.10 of
the Loan Agreement, to Tesla,  and Tesla hereby irrevocably accepts such
assignment, transfer and delegation of SolarCity’s rights, duties, obligations
and liabilities under Sections 11.1 through 11.10 of the Loan Agreement,
including any such obligations under Sections 11.1 through 11.10 of the Loan
Agreement that arose prior to, or relate to the period prior to, the Effective
Date (the “Limited Guarantor Assignment”).

 

 

 

1

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 2.Reduction of Commitments.

a.In accordance with Section 2.2(c) of the Loan Agreement, the Borrower hereby
reduces the Commitments to a total of $600,000,000 (the “Commitment Reduction”).

b.The Borrower hereby represents that immediately after the reduction in
Commitments set forth in clause a. above is effected, the amount of Outstanding
Principal does not exceed the Total Loan Commitment.

c.The Administrative Agent acknowledges and agrees that the Borrower notified it
of the Borrower’s election to reduce the Commitments to a total of $600,000,000
and such notice was at least three (3) Business Days prior to the date hereof.

d.The Commitment Reduction was effected by reductions in each Lender’s
commitments as set forth in Addendum B hereto. Each reduction is permanent as
set forth in Section 2.2(e) of the Loan Agreement.

e.In accordance with the Loan Agreement Amendments, the Schedule of Lender
Commitments set forth on Annex 3 to the Loan Agreement is restated in its
entirety to reflect the Commitment Reduction.

Section 3.Amendments to the Loan Agreement.  Subject to the prior satisfaction
of the conditions precedent described in Section 6 hereof, the Loan Agreement
will be amended as follows (the “Loan Agreement Amendments”):

a.The preamble to the Loan Agreement shall be amended and restated as follows:

“This LOAN AGREEMENT, dated as of May 4, 2015 (this “Agreement”), is made by and
among Megalodon Solar, LLC, a Delaware limited liability company (the
“Borrower”), each of the Conduit Lenders that is a signatory to this Agreement
identified as a “Conduit Lender” on the signature pages to this Agreement and
listed on Annex 2 or that shall become a “Conduit Lender” under this Agreement
pursuant to the terms of this Agreement (individually, a “Conduit Lender” and,
collectively, the “Conduit Lenders”), each of the Committed Lenders that is a
signatory to this Agreement identified as a “Committed Lender” on the signature
pages to this Agreement and listed on Annex 2 or that shall become a “Committed
Lender” under this Agreement pursuant to the terms of this Agreement
(individually, a “Committed Lender” and, collectively, the “Committed Lenders”),
each of the Group Agents that is a signatory to this Agreement identified as a
“Group Agent” on the signature pages to this Agreement and listed on Annex 2 or
that shall become a “Group Agent” under this Agreement pursuant to the terms of
this Agreement (individually, a “Group Agent” and, collectively, the “Group
Agents”), BANK OF AMERICA, N.A., as the collateral agent for the Secured Parties
(in such capacity, together with its successors in such capacity, the
“Collateral Agent”), and as the administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”, and, together with the Collateral Agent, the “Agents”), BANK OF AMERICA,
N.A. and CREDIT SUISSE SECURITIES (USA) LLC, as joint structuring agents, BANK
OF AMERICA, N.A., CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK AG, NEW YORK
BRANCH, and ING CAPITAL LLC, as joint book runners and joint lead arrangers (the
“Joint Lead Arrangers”) and, solely for

 

 

2

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

purposes of the Limited Guaranty (defined below) and the obligations set forth
in Section 10.20, Tesla, Inc., a Delaware corporation (the “Limited
Guarantor”).”

b.Section 1.1 (Definitions) of the Loan Agreement shall be amended by adding the
following definitions in alphabetical order thereto:

“[***].

[***].

“Tax Law Change” means, with respect to any Subject Fund, any “Change in Tax
Law” or “Tax Law Change” as defined in the applicable Project Documents
involving a change to the applicable corporate tax rate or, to the extent not
defined in the applicable Project Documents, any change in federal income tax
law involving a change to the applicable corporate tax rate.

“Tesla” means Tesla, Inc., a Delaware corporation, its successors and assigns.

“Transmission Provider” means one of three entities: the interconnecting
utility, a regional transmission operator (RTO) or an independent system
operator (ISO).

c.Section 1.1 (Definitions) of the Loan Agreement shall be amended by deleting
the following definitions in their entirety and replacing them with the
following:

“Applicable Margin” means with respect to the Loans, 2.75% per annum.

“Availability Period” means a period commencing on the Closing Date and ending
on December 31, 2018; provided, that the Availability Period may be extended
upon the mutual agreement of the Administrative Agent, the Group Agents and the
Borrower pursuant to Section 2.12; provided, further, that in no event shall the
Availability Period exceed the Loan Maturity Date.

“A “Change in Control” shall be deemed to have occurred if:

(a)the Limited Guarantor (or any successor entity thereto) shall cease to
directly or indirectly own, beneficially and of record, 100% of the issued and
outstanding equity interests in Member;

(b)Member shall cease to directly own, beneficially and of record, 100% of the
issued and outstanding equity interests in the Borrower;

(c)the Borrower shall cease to directly own, beneficially and of record, 100% of
the issued and outstanding equity interests in each Borrower Subsidiary Party

(d)Borrower Subsidiary Party directly transfers any of the Equity Interests
owned by it in the related Subject Fund as of the date the Subject Fund becomes
a Subject Fund under this Agreement and as such Equity Interests are set forth
on Schedule 1.1(b) hereto (as such schedule may be updated prior to the funding
of any new Subject Fund after the Closing Date);

 

 

3

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

provided, that any disposition that would otherwise be a Change in Control that
(x) complies with the terms of Section 2.10 or Section 6.4 or (y) is otherwise
required under the applicable Project Documents shall, in each case, not be
deemed to be a Change in Control.”

“Hedge Trigger Event” means the occurrence of LIBOR for a three (3) month
Interest Period being greater than or equal to one percent (1.00%).

“Investor” means (i) tax equity investors or affiliates thereof who invest cash
through a Tax Equity Structure and (ii) each investor in any Other Financed
Structure other than any Affiliate of Limited Guarantor or SolarCity, as the
case may be.  Each Investor is listed on Appendix 4, as such Appendix may be
updated from time to time in accordance with the terms hereof.

“Limited Guarantor” means Tesla.

“Limited Guaranty” means the obligations of Limited Guarantor set forth in
Sections 11.1 through 11.10 of the Loan Agreement.

“Loan Maturity Date” ” means the earlier of (a) (i) with respect to all Loans
other than Incremental Loans, December 31, 2019, and (ii) with respect to each
Incremental Loan, the maturity date specified in the terms of the Incremental
Loan Commitment related to such Incremental Loan, in each case of the foregoing
clauses (i) and (ii), subject to extension pursuant to Section 2.12 and (b) the
date of acceleration of the Loans pursuant to Section 8.2.

“PBI” means a performance-based incentive paid as a stream of periodic payments
by a utility or state or local Governmental Authority based on the production of
a PV System, without any liability for failure to deliver a minimum amount of
such production, as an inducement to a utility customer, solar company or
installer to install or use solar equipment, expressly excluding SRECs and
rebates; provided, however, any zero emissions Renewable Energy Credit program
 or similar program which may be characterized as a Renewable Energy Credit
program, for which a utility or Governmental Authority contracts with SolarCity
or an Affiliate thereof for a fixed term to pay for such Renewable Energy
Credits are PBIs and shall be treated as PBIs for purposes of the Financing
Documents.

“Prohibited Manufacturer” means (a) with respect to any Tax Equity Structure or
Other Financed Structure the Project Documents in respect of which set forth a
list of approved manufacturers, (i) any manufacturer not set forth on such list
of approved manufacturers, (ii) with respect to photovoltaic panels, [***],
[***], [***], [***], [***], [***] or [***] and (iii) with respect to inverters,
[***], [***], [***] or [***], (b) for any Subject Fund without an express
approved manufacturers list, any manufacturer of photovoltaic panels or
inverters other than those set forth in Appendix 8, as such Appendix 8 may be
updated from time to time upon approval of the Administrative Agent and the
Majority Group Agents.

“Responsible Officer” means, as to any Person, its president, chief executive
officer, chief operating officer, chief financial officer, general counsel,
controller or treasurer, or any managing general partner or managing member of
such Person that is a

 

 

4

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

natural person (or any of the preceding with regard to any managing general
partner or managing member of such Person that is not a natural person) and
responsible for the administration of the obligations of such Person in respect
of this Agreement, or with respect to any Loan Party, Borrower Subsidiary Party,
Limited Guarantor or SolarCity, any other officer or employee of such Person
designated in or pursuant to an agreement between such Person and the
Administrative Agent.

“SREC” means the definition “SRECs”, “RECs” or “Renewable Energy Credits”, as
applicable, given in the applicable Project Documents of the applicable Subject
Fund, but in any event, includes credits, credit certificates, green tags or
similar environmental or green energy attributes (such as those for greenhouse
gas reduction or the generation of green power or renewable energy) created by a
Governmental Authority of any State or local jurisdiction and/or independent
certification board or group generally recognized in the electric power
generation industry, and generated by or associated with any System or
electricity produced therefrom.  For the avoidance of doubt, any zero emissions
renewable energy credit program (ZREC) or similar program which may be
characterized as a Renewable Energy Credit program for which a utility or local
Government Authority contracts with SolarCity, or an Affiliate thereof, for a
fixed term to pay for such renewable energy credits are not considered SRECs
under the Financing Documents.

“Sweep Event” means the occurrence and continuation of the following:

(a)the Managing Member Payment Level is less than 90%;

(b)(i) a Bankruptcy Event of SolarCity or the Limited Guarantor, as the case may
be, or (ii) the Limited Guarantor does not have either of the following: (A) a
corporate issuer rating by S&P of BBB- or Moody’s is Baa3, or (B) tangible net
worth (defined as total assets less intangible assets less total liabilities, in
each case as those terms are defined for GAAP purposes and as reflected on the
Limited Guarantor’s most recent financial statements) of at least four hundred
million dollars ($400,000,000) and the Limited Guarantor has total unrestricted
cash, cash equivalents and investments with maturity of less than 12 months (as
determined under GAAP) of at least one hundred fifty million dollars
($150,000,000); or

(c)the termination or expiration of the Availability Period.

“Tax Loss Indemnity” means, with respect to any Subject Fund, any obligation of
SolarCity or the Limited Guarantor, as the case may be, to indemnify the
applicable Subject Fund, Investor or Lessor for any Tax Loss in accordance with
the applicable Project Documents of such Subject Fund.

“Tax Loss Policy” means, with respect to each Subject Fund, a policy of
insurance or other credit enhancement product for the benefit of the Collateral
Agent, under which the Tax Loss Insurer will, subject to the terms and
conditions of the Tax Loss Policy, pay, or such other credit enhancement product
will be used to pay, to the Collateral Agent the amount of any Tax Loss
Indemnity which Limited Guarantor or SolarCity, as the case, has failed to pay
as required under the applicable Project Documents, up to an aggregate amount
and subject to a retention limit, deductible or other similar amount,
substantially similar to any Tax Loss Policies previously approved

 

 

5

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

by the Administrative Agent or otherwise approved by the Administrative Agent in
its reasonable discretion.

d.The term “SolarCity” shall be replaced with the term “the Limited Guarantor”
in Sections 5.4(e), 9.14(a), 10.14(a) and 10.14(b) of the Loan Agreement.

e.The term “SolarCity” shall be replaced with the term “SolarCity or the Limited
Guarantor, as the case may be,” in Sections 2.1(f)(ii), 2.10(b), 5.2(a), 5.2(b),
5.2(d), 5.6(b)(i), 5.6(e) and 6.6(d) of the Loan Agreement.  

f.The term “Guarantor” shall be replaced with the term “Limited Guarantor” in
Sections 11.1 and 11.10(d) of the Loan Agreement.

g.Section 2.10(a) (Addition of Subject Funds; Release of Subject Funds) of the
Loan Agreement is hereby amended by adding the following sub-clause (vi):

“(vi)The Administrative Agent will cooperate in good faith to develop a mutually
agreeable process with Borrower and the Limited Guarantor in accordance with
Section 5.6(c).”

h.Sections 2.13 (Interest Rate Protection) of the Loan Agreement shall be
amended by deleting clauses (a) and (b) thereof in their entirety and replacing
them with the following:

(a)With respect to the initial Borrowing Date, no later than ten (10) Business
Days after such Borrowing Date, and for each Borrowing Date thereafter, no later
than five (5) Business Days after such Borrowing Date, the Borrower shall enter
into one or more interest rate swap agreements (each, an “Interest Rate Hedge
Agreement”) commencing on the date following termination of the Availability
Period and ending on the final day of the amortization schedule set forth in the
most recently delivered Aggregate Advance Model (i) with one or more Acceptable
Hedge Banks (each such Acceptable Hedge Bank, an “Interest Rate Hedge
Counterparty”), (ii) in form and substance (x) reasonably acceptable to each
such Interest Rate Hedge Counterparty and (y) substantially similar to one or
more Interest Rate Hedge Agreements previously approved by the Administrative
Agent or otherwise reasonably acceptable to the Administrative Agent, (iii) for
an aggregate notional principal amount across all Interest Rate Hedge Agreements
and Interest Rate Cap Agreements at least equal to 75% of the Outstanding
Principal and not more than 105% of the Outstanding Principal during each
quarterly period reflected in the amortization schedule set forth in the most
recently delivered Aggregate Advance Model and after giving effect to the Loans
requested to be made on such Borrowing Date, (iv) with a swap rate which is
equal to the Swap Rate in effect on such Borrowing Date and (v) with an
amortization schedule which is determined using the methodology used to
calculate the Swap Rate.

(b)Within three (3) Business Days of the occurrence of a Hedge Trigger Event
and, so long as such Hedge Trigger Event continues, on each Scheduled
Calculation Date thereafter, the Borrower shall have entered into either (A) one
or more interest rate cap agreements (each, an “Interest Rate Cap Agreement”)
with one or more Acceptable Hedge Banks (each such Acceptable Hedge Bank, an
“Interest Rate Cap Counterparty”) or (B) one or more Interest Rate Hedge
Agreements with one or more Interest Rate Hedge Counterparties commencing on the
execution date of such Interest Rate Hedge

 

 

6

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Agreement, in each case, (i) in form and substance (x) reasonably acceptable to
each such Interest Rate Cap Counterparty or Interest Rate Hedge Counterparty, as
the case may be, and (y) substantially similar to Interest Rate Cap Agreements
or Interest Rate Hedge Agreements previously approved by the Administrative
Agent or otherwise reasonably acceptable to the Administrative Agent, (ii) for
an aggregate notional principal amount across all Interest Rate Caps and
Interest Rate Hedge Agreements for each Interest Period prior to the expiration
or termination of the Availability Period at least equal to 75% of the
Outstanding Principal and not more than 105% of the Outstanding Principal, (iii)
with respect to an Interest Rate Cap Agreement, (x) in respect of which the sole
payment obligation of the Borrower is a premium that is payable upon the
execution of such Interest Rate Cap Agreement and (y) with a strike rate which
is not more than 2.0% and (z) which provides for payments to the Borrower on
each Scheduled Payment Date during the Availability Period and (iv) with respect
to an Interest Rate Hedge Agreement, meets the requirements set forth in
sub-clauses (iv) and (v) set forth in clause (a) of this Section 2.13.  

i.Section 3.2(j) of the Loan Agreement is hereby deleted in its entirety and
replaced with “[Reserved]”.

j.Section 4.1 (Representations and Warranties) of the Loan Agreement is hereby
amended by deleting clause (l) thereof in its entirety and replacing it with the
following:

“(l)Asset-Backed Commercial Paper.  The Borrower has not and does not (x) issue
any obligations that (a) constitute asset-backed commercial paper, or (b) are
securities required to be registered under the Securities Act of 1933 or that
may be offered for sale under Rule 144A of the Securities and Exchange
Commission thereunder, or (y) issue any other debt obligations or equity
interests other than equity interests issued to the Member under the terms of
the limited liability company agreement of Borrower. The assets and liabilities
of Borrower are consolidated with the assets and liabilities of Limited
Guarantor for purposes of generally accepted accounting principles.”

k.Section 5.3 (Portfolio Reports; Financial Statements) of the Loan Agreement
shall be amended by deleting clauses (e) and (f) thereof in their entirety and
replacing them with the following:

“(e)As soon as available but no later than forty-five (45) days after the close
of each quarterly fiscal period, quarterly unaudited consolidated financial
statements of the (A) the Borrower, (B) the Limited Guarantor (if such financial
statements are not otherwise publicly available), which such financial
statements shall include a footnote to indicate the separateness of Borrower
from the Limited Guarantor and will indicate that the obligations hereunder are
non-recourse to the general credit of the Limited Guarantor, (C) each Managing
Member (provided, that unaudited consolidating financial statements of the
Borrower showing entries on an individual basis with respect to each Managing
Member shall satisfy this clause (C)), and (D) each Subject Fund), in each case
prepared by the issuing entity in accordance with GAAP and certified by the
chief financial officer of the issuing entity as of the end of such period,
including a balance sheet and the related statement of income, stockholders’ or
member’s equity and cash flows, in each case setting forth comparative figures
for the corresponding periods from the prior year, to the extent available;
provided, no quarterly financial statements shall be due with respect to the
fourth quarter of the fiscal year.

 

 

7

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“(f)As soon as available but no later than one hundred twenty (120) days after
the close of each applicable fiscal year, the audited financial statements,
including a balance sheet and the related statement of income, stockholders’ or
member’s equity and cash flows, and any footnotes thereto, in each case setting
forth comparative figures for the prior year, to the extent available, of (A)
the Borrower, as certified by Novogradac & Company LLP or another
nationally-recognized independent certified public accountant selected by
Borrower and reasonably acceptable to the Administrative Agent, (B) the Limited
Guarantor (if such financial statements are not otherwise publicly available),
which such financial statements shall include a footnote to indicate the
separateness of Borrower from the Limited Guarantor and will indicate that the
obligations hereunder are non-recourse to the general credit of the Limited
Guarantor, and as certified by a nationally-recognized independent certified
public accountant, and (C) each Managing Member, as certified by Novogradac &
Company LLP or another nationally-recognized independent certified public
accountant selected by Borrower and reasonably acceptable to the Administrative
Agent (provided, that audited consolidating financial statements of the Borrower
showing entries on an individual basis with respect to each Managing Member
shall satisfy this clause (C)), and (D) each Subject Fund, as certified by
Novogradac & Company LLP or another nationally-recognized independent certified
public accountant selected by the applicable Subject Fund pursuant to its
operating agreement; provided, the accountant certifications accompanying such
audited financial statements shall not be qualified, or limited because of
restricted or limited examination by such accountant of any material portion of
the records of any entity.  Such audited financial statements shall be certified
by the chief financial officer or other similar officer of the issuing entity as
of the end of such period.

l.Section 5.3 (Portfolio Reports; Financial Statements) of the Loan Agreement is
additionally amended by deleting clause (h) thereof in its entirety and
replacing it with the following:

“(h)The Group Agents shall have the right to make inquiries with respect to any
items delivered pursuant to this Section 5.3 and discuss the same with
Responsible Officers of SolarCity, the Limited Guarantor, the Borrower, or the
Funded Subsidiaries, as applicable.  Any such inquiries shall be coordinated by
and delivered to the Borrower by the Administrative Agent; provided, that for so
long as an Event of Default has occurred and is ongoing, such inquiries may be
made by a Lender directly to the Borrower.”

m.Section 5.4 (Reports; Other Information) of the Loan Agreement is hereby
amended by deleting clause (e) in its entirety and replacing it with the
following:

“(e)Deliver to the Administrative Agent, for the benefit of each Group Agent and
each Lender, no later than one hundred twenty (120) days after the close of each
applicable fiscal year, copies of the Certification Pursuant to Section 302(a)
of the Sarbanes-Oxley Act of 2002 as it relates to the audited financial
statements of the Limited Guarantor (if such certifications are not otherwise
publicly available).”

n.Section 5.6(c) (Books, Records, Access) of the Loan Agreement is hereby
amended by deleting clause (c) in its entirety and replacing it with the
following:

“(c)Cooperate and cause the Limited Guarantor to cooperate, in each case, in
good faith, to develop a mutually agreeable process to periodically conduct
sampling and

 

 

8

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

testing of financial processes and reports of the Funded Subsidiaries, including
the ability of any representative of any Agent to discuss the affairs, finances
and condition of the Borrower and the Funded Subsidiaries with the officers
thereof and independent accountants therefor.”

o.Section 5.20 (Asset-Backed Commercial Paper) of the Loan Agreement is hereby
deleted in its entirety.

p.Article VI (Negative Covenants of the Borrower) of the Loan Agreement is
hereby amended by adding the following Section 6.22:

“6.22 Asset-Backed Commercial Paper.  Will not, during the term of the Agreement
(x) issue any obligations that (a) constitutes asset-backed commercial paper, or
(b) are securities required to be registered under the Securities Act of 1933 or
that may be offered for sale under Rule 144A of the Securities and Exchange
Commission thereunder, or (y) issue any other debt obligations or equity
interests other than equity interests issued to the Member under the terms of
the limited liability company agreement of Borrower.  

q.Section 8.1 (Events of Default) of the Loan Agreement shall be amended by
deleting clause (f) in its entirety and replacing it with the following:

“(f)Breach of Terms of Financing Agreements.  (i) Limited Guarantor fails to pay
when due or perform its obligations under Sections 11.1 through 11.10, (ii) the
Borrower fails to perform or observe any term, covenant or agreement contained
in any of Sections 5.1, 5.12, 5.13, Article 6 (excluding Sections 6.10(a)-(d)
and 6.19) or 11.11, or (iii) any Loan Party or Borrower Subsidiary Party shall
fail to perform or observe any other covenant to be performed or observed by it
hereunder or under any Financing Document and not otherwise specifically
provided for elsewhere in this Section 8.1, and such failure shall continue
unremedied for a period of thirty (30) days after the Borrower becomes aware of
such failure; provided, that if (x) such failure can be remedied, (y) such
failure cannot reasonably be remedied within such 30 day period, and (z) the
Borrower commences cure of such failure within such 30 day period and thereafter
diligently seeks to remedy the failure, then an “Event of Default” shall not be
deemed to have occurred until such time as the Borrower ceases reasonable
efforts to cure such failure unless such failure continues for a period of 90
calendar days.”

 

 

9

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

r.Section 10.1(a) (Addresses; Notices) of the Loan Agreement shall be amended by
deleting the notice information for the Borrower and replacing it as follows:

“To the Borrower:

Megalodon Solar, LLC

3055 Clearview Way

San Mateo, CA 94402

Attention:

Legal, Finance

Telephone:

(650) 638-1028

Telecopy:

(650) 638-1029

Email:legal.finance@tesla.com ”

s.Section 10.1(a) (Addresses; Notices) of the Loan Agreement shall be further
amended by inserting the notice information for the Limited Guarantor as
follows:

“To the Limited Guarantor:

Tesla, Inc.

3055 Clearview Way

San Mateo, CA 94402

Attention:

Legal, Finance

Telephone:

(650) 638-1028

Telecopy:

(650) 638-1029

Email:legal.finance@tesla.com ”

t.Section 10.20(a) (Agreement Not to Petition; Excess Funds) of the Loan
Agreement shall be amended by deleting the phrase “the laws of the United States
or any state of the United States” and replacing it with “the laws of the United
States, any state of the United States or any other jurisdiction”.

u.Section 10.21(a) (No Recourse) of the Loan Agreement is hereby amended by
inserting immediately after the phrase “Bankruptcy Code of the United States”
the following: “or any similar law in another jurisdiction”.

v.Section 11.1 (Tax Loss Policies) of the Loan Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:

“11.11Tax Loss Policies.

(a)The Borrower shall cause, within sixty (60) days of the Closing Date,
delivery of a Tax Loss Policy in respect of each Subject Fund listed on Appendix
4 on the Closing Date other than [***] and [***], each in form and substance
reasonably acceptable to the Administrative Agent.

(b)Borrower shall cause, within sixty (60) days after a Potential New Fund
becomes a Subject Fund, the delivery of a Tax Loss Policy in respect of such
Subject Fund in form and substance substantially identical to any prior Tax Loss
Policy delivered by Borrower pursuant to this Agreement or otherwise in form and
substance reasonably

 

 

10

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

acceptable to the Administrative Agent; provided, however, no Tax Loss Policy
shall be required for any Subject Fund:

(i)with an Inverted Lease Structure in respect of which (A) such payments to be
made by the Lessee to the Lessor as rent on any date under the lease may not be
reduced as a result of any Tax Loss and (B) the amount of distributions on any
date from the Lessor to the Borrower may not be reduced as a result of any Tax
Loss or non-payment of a Tax Loss Indemnity;

(ii)in respect of which the Investor has expressly subordinated all payments in
respect of any Tax Loss Indemnity to the payment of Obligations under the
Financing Documents;

(iii)with a Partnership Flip Structure in respect of which (A) the Managing
Member has a purchase option with (x) a Purchase Option date that is fixed and
not based upon the achievement of a target internal rate of return or otherwise
impacted in any way by any Tax Loss or non-payment of a Tax Loss Indemnity and
(y) a Purchase Option Price (as defined in the CADA) that is not impacted in any
way by any Tax Loss or non-payment of a Tax Loss Indemnity and (B) the amount of
distributions on any date from the Partnership to the Partnership Managing
Member may not be reduced as a result of any Tax Loss or non-payment of a Tax
Loss Indemnity; or

(iv)that benefits from other credit support covering substantially the same
risks as a Tax Loss Policy and otherwise reasonably acceptable to the
Administrative Agent.

(c)The Borrower shall cause (i) by the deadline set forth in each Tax Loss
Policy, the named insured under each Tax Loss Policy to exercise any right
thereunder (x) to increase the aggregate amount of such policy (or, in the case
of the excess Tax Loss Policy issued by Houston Casualty Company, reduce the
amount of such policy) and (y) to reduce the retention limit, deductible or
other similar amount in respect thereof, (ii) by the deadline set forth in each
Tax Loss Policy, the payment of any additional premium, fee or other amount
payable as a result of such action, and (iii) within five (5) Business Days of
any action described in clause (i),  the delivery to the Administrative Agent
and each Group Agent of evidence of such action.

w.Exhibits A through I are hereby amended by deleting them in their entirety and
replacing them with the Exhibits A through I set forth on the attached Addendum
A.

x.Annex 2 (Lenders/Lending Office) is hereby amended by deleting the phone
number for GIFS Capital Company, LLC and replacing it with “[***]”.

y.Annex 3 (Schedule of Lender Commitments) is hereby amended by deleting it in
its entirety and replacing it with the attached Addendum B.

z.Clause (i) of Appendix 1 (Advance Rate) to the Loan Agreement shall be amended
by revising the Advance Rate (expressed as a percentage) set forth in the table
for the Subject Fund of [***], from “[***]” to “[***].”

 

 

11

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

aa.The table in clause (ii) to Appendix 1 (Advance Rate) labeled “Advance Rate”
shall be amended by deleting the table in its entirety and replacing it with the
following definition of “Advance Rate”:

“Advance Rate” means, for a given Subject Fund, a percentage equal to (i) for a
Non-Financed Structure, [***]% and (ii) for Subject Funds with all other types
of structures, a percentage equal to the lesser of (a) [***]% and the ratio
(expressed as a percentage) of (b) (x) the maximum amount of debt that can be
fully supported by Net Cash Flows distributable to the Managing Member of such
Subject Fund, calculated using the Downside Assumptions and assuming that
interest accrues at the Default Rate and (y) the Discounted Solar Asset Balance
of such Subject Fund.

bb.Clause (ii) of Appendix 1 (Advance Rate) to the Loan Agreement shall be
amended by deleting the definition of “CB” or “Cash Sweep Fund Baseline” in its
entirety.

cc.Clause (ii) of Appendix 1 (Advance Rate) to the Loan Agreement shall be
amended by deleting the definition of “ITC Downside Case” in its entirety and
replacing it with the following:

“Downside Assumptions” means, with respect to a given Subject Fund, the stress
assumptions set forth in the following table:

Characteristic

Downside Assumptions

Availability

[***]%

Degradation

[***]% per annum

Host Customer Default

[***]% per annum

O&M and Administrative Costs

Year 1:  $27.5/k/Wdc/year

With escalation of 2% per annum thereafter

Fair Market Value Haircut

[***]% reduction in the fair market value in the first month that a Subject Fund
is included in the Available Borrowing Base. Proceeds under a Tax Loss Policy is
received in year 3

Other Unpaid Indemnities that may be due

[***]% of Investor Commitment in the first month that a Subject Fund is included
in the Available Borrowing Base

dd.Section II to Appendix 2 (Borrowing Base Certificate Calculations) shall be
amended by deleting the following definitions in their entirety and replacing
them with the following:

“Aggregate Advance Model” means the model that includes each of the Subject
Funds in the form of Exhibit H-1 (which Exhibit H-1 may be updated from time to
time with the addition of new Subject Funds or Systems pursuant to Section 2.10
or 3.3(a)), forecasting the Net Cash Flows to each Managing Member under each
Subject Fund (including in the case of a Partnership Flip Structure, before and
after the expected “Flip Date,” and in the case of an Inverted Lease Structure
and a Partnership Lease Pass

 

 

12

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Through Structure, before and after the expiration of the master lease and to
the applicable wholly-owned subsidiary of the Borrower under each Other
Non-Financed Structure), in each case: (i) calculated in accordance with and
adjusted for the Assumptions, (ii) adjusted to exclude Excluded Revenues and as
necessary to calculate, as applicable, the Investor’s preferred return, the
capital contributions made by each Member of a Subject Fund, and the effect of
host customer prepayments, customer terminations, Defaulted Systems and
Terminated Systems, (iii) accounting for the applicable system information in
the System Consolidator, (iv) adjusted to account for the anticipated impact on
Net Cash Flow in respect of Borrower’s interest in any Subject Fund assuming
that any Investor Withdrawal Option or Purchase Option, if applicable, in
respect of such Subject Fund is exercised in accordance with the applicable
Project Documents for such Subject Fund, as such impact is determined by the
Administrative Agent in consultation with the Borrower and is set forth on a
Schedule to the Aggregate Advance Model, and (v) with respect to each Subject
Fund financed pursuant to the Loan Agreement after the Closing Date, in form and
substance reasonably satisfactory to the Administrative Agent and Majority Group
Agents as determined in consultation with the Lenders and the Borrower. In
addition, the Aggregate Advance Model will be updated as of the date such model
is delivered to reflect any modifications required due to changes in System
Consolidator or Revised Net Cash Flow, including any adjustments as a result of
a Tax Law Change. The System Consolidator shall identify Systems that have
become Defaulted Systems and the Aggregate Advance Model shall identify Subject
Funds that have become Watched Funds.  Any System with a Host Customer that has
no FICO score or a FICO score less than [***] at the time such Host Customer
signed the applicable power purchase agreement or lease agreement will be
excluded from, or assigned a value of zero in, the Aggregate Advance Model.

“Available Borrowing Base” means the sum of the Subject Fund Borrowing Bases for
all Subject Funds less the sum (without duplication of any amounts) of the
Aggregate Sub-Limit 1 Balance, the Aggregate Sub-Limit 2 Balance, the Aggregate
Sub-Limit 3 Balance, the Aggregate Sub-Limit 4 Balance, the Aggregate Sub-Limit
5 Balance, the Aggregate Sub-Limit 6 Balance, the Aggregate Sub-Limit 7 Balance,
the Aggregate Sub-Limit 8 Balance, the Aggregate Sub-Limit 9 Balance, and the
Aggregate Sub-Limit 10 Balance; provided, however, if as of the date of a
Borrowing Base Certificate, the aggregate Subject Fund Borrowing Bases of all
full Cash Sweep Funds exceed ten percent (10%) of the Available Borrowing Base,
then the Subject Fund Borrowing Base of each full Cash Sweep Fund shall be
deemed to be reduced on a pro rata basis (and the Available Borrowing Base shall
be deemed to be reduced accordingly) in a sufficient amount so that the
aggregate Subject Fund Borrowing Bases of all full Cash Sweep Funds no longer
exceed ten percent (10%) of the Available Borrowing Base; provided, further,
that so long as the [***] Subject Fund is a Subject Fund, the aggregate Subject
Fund Borrowing Bases of all full Cash Sweep Funds shall be zero percent (0%) of
the Available Borrowing Base, except as otherwise agreed by the Majority Group
Agents at the time of the addition of a full Cash Sweep Fund pursuant to Section
2.10(a).

“Carrying Cost” means, the sum of (i) the weighted average rate under all
Interest Rate Hedge Agreements, Interest Rate Cap Agreements, and, with respect
to any portion of the Loans for which there is no Interest Rate Hedge Agreement
nor any Interest Rate Cap Agreement, the rate applicable to such portion, (ii)
the Applicable Margin and (iii) all other relevant transaction fees, converted
where necessary from a fixed amount to a relevant margin basis.

 

 

13

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Defaulted System” means any System that (i) has not been in service for 180
days or more (subject to force majeure exceptions) and is not a Terminated
System, (ii) where (a) the related Host Customer is more than 120 days past due
on any portion of a contractual payment due under the related Customer Agreement
and (b) the related Customer Agreement has not been brought current or the
related PV System has not been removed and re-deployed and/or the related
Customer Agreement reassigned (or a replacement Customer Agreement executed)
within 240 days after the end of such 120-day period, (iii) with respect to
which a Host Customer has failed to make a buy-out payment that is due and
payable under a Customer Agreement or (iv) in respect of which the Host Customer
has, under any Customer Agreement to which such Host Customer is a party,
suspended performance pursuant to [***] for a period of 60 days or more.  For
the avoidance of doubt, any past due amounts owed by an original Host Customer
after reassignment to, or execution of, a replacement Customer Agreement with a
new Host Customer shall not cause a System to be deemed to be a Defaulted
System.

“Investor Guarantor” means, with respect to any Subject Fund, the guarantor
under any Guarantee issued by SolarCity or Tesla, as the case may be, or any of
its Affiliates for the benefit of the Investor in connection with such Subject
Fund.

 

 

14

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“Sub-Limit 1 Assets”, “Sub-Limit 2 Assets”, “Sub-Limit 3 Assets”, “Sub-Limit 4
Assets”, “Sub-Limit 5 Assets”, “Sub-Limit 6 Assets”, “Sub-Limit 7 Assets”,
“Sub-Limit 8 Assets”, “Sub-Limit 9 Assets”, “Sub-Limit 1 Balance”, “Aggregate
Sub-Limit 1 Balance”, “Sub-Limit 2 Balance”, Aggregate Sub-Limit 2 Balance”,
“Aggregate Sub-Limit 3 Balance”, “Sub-Limit 4 Balance”, “Aggregate Sub-Limit 4
Balance”, “Sub-Limit 5 Balance”, “Aggregate Sub-Limit 5 Balance”, “Aggregate
Sub-Limit 6 Balance”, “Aggregate Sub-Limit 7 Balance”, “Aggregate Sub-Limit 8
Balance”, “Aggregate Sub-Limit 9 Balance”, and “Aggregate Sub-Limit 10 Balance”
have the meanings set forth below.

Sub-Limits

Sub-Limit 1 Assets

Any System for which the related Host Customer had a FICO score of less than
[***] at the time of origination shall be deemed a “Sub-Limit 1 Asset”.

Sub-Limit 1 Balance

For any Subject Fund, (i) the greater of (a) 0 and (b) the amount by which the
DSAB of all Sub-Limit 1 Assets exceeds 25% of the DSAB of all Eligible Systems,
multiplied by (ii) 100%.

Aggregate Sub-Limit 1 Balance

For all Funded Systems, (i) the greater of (a) 0 and (b) the amount by which the
Advance Rate adjusted DSAB of all Sub-Limit 1 Assets exceeds 15% of the sum of
the Subject Fund Borrowing Bases, multiplied by (ii) 100%.

Sub-Limit 2 Assets

Any System for which the related Host Customer had a FICO score less than [***]
at the time of origination shall be deemed a “Sub-Limit 2 Asset”.

Sub-Limit 2 Balance

For any Subject Fund, (i) the greater of (a) 0 and (b) the amount by which the
DSAB of all Sub-Limit 2 Assets (after giving effect to the Sub-Limit 1 Balance)
exceeds 35% of the DSAB of all Eligible Systems, multiplied by (ii) 30%.

Aggregate Sub-Limit 2 Balance

For all Funded Systems, (i) the greater of (a) 0 and (b) the amount by which the
Advance Rate adjusted DSAB of all Sub-Limit 2 Assets (after giving effect to the
Aggregate Sub-Limit 1 Balance) exceeds 30% of the sum of the Subject Fund
Borrowing Bases, multiplied by (ii) 100%.

Sub-Limit 3 Assets

Inspected Systems.

Aggregate Sub-Limit 3 Balance

For all Funded Systems, the sum of (A), which equals (i) the greater of (a) 0
and (b) the amount by which the Advance Rate adjusted DSAB of all Sub-Limit 3
Assets exceeds 40% but is less than 50% of the sum of the Subject Fund Borrowing
Bases, multiplied by (ii) 50%, and (B), which equals (iii) the greater of (a) 0
and (b) the amount by which the Advance Rate adjusted DSAB of all Sub-Limit 3
Assets exceeds 50% of the sum of the Subject Fund Borrowing Bases, multiplied by
(iv) 100%.

 

 

15

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Sub-Limits

Sub-Limit 4 Assets

Commercial Systems contracted with Non-Investment Grade Commercial Host
Customers shall be “Sub-Limit 4 Assets”.

Sub-Limit 4 Balance

For any Subject Fund, the amount by which the DSAB from Sub-Limit 4 Assets
exceeds 5% of the DSAB from Eligible Systems owned by such Subject Fund.

Aggregate Sub-Limit 4 Balance

For all Funded Systems, the amount by which the Advance Rate adjusted DSAB from
Sub-Limit 4 Assets exceeds 25% of the Advance Rate adjusted DSAB from all
Eligible Systems which are Commercial Systems.

Sub-Limit 5 Assets

Commercial Systems contracted with a Shadow Rated Commercial Host Customer shall
be “Sub-Limit 5 Assets”.

Sub-Limit 5 Balance

For any Subject Fund, the amount by which the DSAB from Sub-Limit 5 Assets
exceeds 20% of the DSAB from Eligible Systems owned by such Subject Fund.

Aggregate Sub-Limit 5 Balance

For all Funded Systems, the amount by which the Advance Rate adjusted DSAB from
Sub-Limit 5 Assets exceeds 50% of the Advance Rate adjusted DSAB from all
Eligible Systems which are Commercial Systems.

Sub-Limit 6 Assets

Systems the solar photovoltaic panels and inverters with respect to which were
manufactured by Prohibited Manufacturers, shall be “Sub-Limit 6 Assets”.

Aggregate Sub-Limit 6 Balance

For all Funded Systems, the amount by which the Advance Rate adjusted DSAB from
Sub-Limit 6 Assets exceeds 5% of the DSAB from all Eligible Systems, provided
that Administrative Agent will review in its discretion and subject to the
approval of the Majority Group Agents increases to such Sub-Limit 6 Balance.

Sub-Limit 7 Assets

Systems that include any battery storage equipment.

Aggregate Sub-Limit 7 Balance

For all Funded Systems, the amount by which the Advance Rate adjusted DSAB from
Sub-Limit 7 Assets exceeds 10% of the Advance Rate adjusted DSAB from all
Eligible Systems.

Sub-Limit 8 Assets

Inspected Systems that have failed to reach PTO status within 90 days after
reaching Inspected Status.

Aggregate Sub-Limit 8 Balance

For all Funded Systems, the amount by which the Advance Rate adjusted DSAB from
Sub-Limit 8 Assets (after giving effect to the Aggregate Sub-Limit 9 Balance)
exceeds 20% of the Advance Rate adjusted DSAB from all Inspected Systems.

Sub-Limit 9 Assets

Inspected Systems that have failed to reach PTO status within 120 days after
reaching Inspected Status.

 

 

16

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Sub-Limits

Aggregate Sub-Limit 9 Balance

For all Funded Systems, the amount by which the Advance Rate adjusted DSAB from
Sub-Limit 9 Assets exceeds 10% of the Advance Rate adjusted DSAB from all
Inspected Systems.

Sub-Limit 10 Assets

Any commercial Funded System for which the associated Customer Agreement has
[***] or [***].

Aggregate Sub-Limit 10 Balance

For all Funded Systems, the amount by which the Advance Rate adjusted DSAB from
Sub-Limit 10 Assets exceeds 10% of the Advance Rate adjusted DSAB from all
Funded Systems.

 

ee.Section 2.g. to Appendix 3 (Eligibility Representations) of the Loan
Agreement shall be amended by deleting it in its entirety and replacing it with
the following:

“g.Absolute and Unconditional Obligation: The related Customer Agreement is by
its terms an absolute and unconditional obligation of the Host Customer to (i)
pay for electricity generated and delivered, that will be generated and
delivered, or, [***], (ii) to make scheduled lease payments, or (iii) to pay for
commodities generated by or derived from or that will be generated or derived
from the operation of the related PV System, in each case after the related PV
System has received permission to operate from the local utility in writing or
in such other form as is customarily given by such local utility (“PTO”), and
such payment obligations under the related Customer Agreement do not provide for
offset for any reason including non-payment or non-performance under any
customer warranty agreement or performance guaranty provided to the applicable
Host Customer; provided, however, that [***].

ff.Section 2.h. to Appendix 3 (Eligibility Representations) of the Loan
Agreement shall be amended by deleting it in its entirety and replacing it with
the following:

“h.Non-cancelable; Prepayable: The related Customer Agreement is non-cancelable
by its terms as of the applicable Borrowing Date except, in the case of certain
commercial or governmental Customer Agreements that are cancelable subject to
payment by the related Host Customer of a termination value payment; and, other
than with respect to Customer Agreements that have been fully prepaid or
partially prepaid prior to the Borrowing Date, the related Customer Agreement is
prepayable by its terms only in connection with a Host Customer selling their
home to a transferee that is not approved in accordance with the terms of such
Customer Agreement in an amount equal to an amount determined by discounting all
projected payments that would have become payable thereunder by the Host
Customer at a pre-determined discount rate of 5%.”

gg.Section 23.a. to Appendix 3 (Eligibility Representations) of the Loan
Agreement shall be amended by deleting it in its entirety and replacing it with
the following:

“All applications, forms and other filings required to be submitted in
connection with the procurement of PBIs have been properly made, or will be in
the process of being made, in all material respects under applicable law, rules
and regulations and the related PBI obligor is in the process of approving or
has provided a written reservation approval

 

 

17

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(which may be in the form of electronic mail from the related PBI obligor) for
the payment of PBI payments.”

hh.Appendix 6 (System Information Included in System Consolidator) to the Loan
Agreement is hereby amended by inserting the following new clause (n) and
shifting the remaining clauses by one letter:

“(n) Sub-Limit 10 Flag, Binary indicator of “1” if Customer Agreement has [***]
or [***];”

ii.Appendix 7 (Tax Equity Representations and Other Representations) to the Loan
Agreement is hereby amended by deleting each instance of the term “SolarCity in
favor of an Investor” set forth therein and replacing such term with “SolarCity
or Tesla, in favor of an Investor”.

jj.The Section headed “Inverters” in Appendix 8 (Approved Manufacturers) shall
be amended by deleting it in its entirety and replacing it with the following:

Inverters

[***]

kk.Clause 10 of Part I to Appendix 10 (Conventional Tax Equity Structure
Characteristics) shall be amended by deleting it in its entirety and replacing
it with the following:

“10.SolarCity Member’s obligation to indemnify the Investor Member, if any, is
limited to customary indemnities for breach of the LLCA or bad acts, standard
tax indemnities (but not structure or tax ownership) and [***]. [***].”

ll.Clauses 9 and 12 of Part II to Appendix 10 (Conventional Tax Equity Structure
Characteristics) shall be amended by deleting it in its entirety and replacing
it with the following:

“9.Subject Fund Class A Member’s obligation to indemnify the Subject Fund Class
B Member or Investor, if any, is limited to customary indemnities for breach of
the Subject Fund LLCA or bad acts, standard tax indemnities (but not structure
or tax ownership) and [***]. [***].

12.The Subject Fund Manager may not be removed in its capacity as managing
member of the Subject Fund other than as a result of (i) any material uncured
breach of the Subject Fund LLCA or any other transaction documents relating to
the Subject Fund, (ii) violation of any applicable Law, (iii) fraud, gross
negligence, intentional misconduct, intentional malfeasance, acting outside the
scope of authority, failure to exercise reasonable care, misappropriation or
mishandling of funds or breach of fiduciary duties, (iv) bankruptcy or
insolvency of the Manager, SolarCity, Investor Guarantor or the Subject Fund,
(v) removal of the Master Tenant Manager by the Investor pursuant to the Master
Tenant operating agreement, (vi) failure of the Subject Fund to qualify as a
limited liability company, (vii) termination of the Subject Fund for federal
income tax purposes or (viii) the Subject Fund being treated as an association,
taxable as a corporation for federal income tax purposes.”

 

 

18

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

mm.Clause 2 of Part III to Appendix 10 (Conventional Tax Equity Structure
Characteristics) shall be amended by deleting it in its entirety and replacing
it with the following:

“2.The Subject Fund’s obligation to indemnify the Lessee, if any, will be
limited to customary indemnities for breach of the Master Lease or bad acts,
standard tax indemnities (but not structure, including that the Master Lease is
a “true lease”) and [***]. [***].”

Section 4.Amendments to the CADA.  Subject to the prior satisfaction of the
conditions precedent described in Section 6 hereof, the CADA will be amended as
follows (the “CADA Amendments”):

a.Section 1.1 of the CADA shall be amended by adding the following definition in
alphabetical order:

“Tax Credit” means, with respect to a System, the investment tax credit under
Section 48(a)(3)(A)(i) of the Code or any successor provision  of the Internal
Revenue Code of 1986, as amended, for such System.

“Tax Law Change” has the meaning set forth in the Loan Agreement.

b.Section 1.1 of the CADA shall be amended by deleting the following definitions
in their entirety and replacing them with the following:

“Additional Supplemental Required Deposit” means [***].

Inverter Required Deposit” means [***].

“Tax Loss Required Deposit” means [***].

c.Section 4.3(e)(2) of the CADA shall be amended by deleting it in its entirety
and replacing it with the following:

“(2)Second, to the Administrative Agent to be distributed on a pro-rata basis to
(i) each Lender on a pro-rata basis (based on the amount of interest due) in an
amount equal to any interest due and payable to the Lenders under the Financing
Documents and (ii) each Interest Rate Hedge Counterparty on a pro-rata basis, as
applicable, in an amount equal to pay any amounts (other than termination
payments) due and payable to the Interest Rate Hedge Counterparties under the
Interest Rate Hedge Agreements;”

d.Section 4.3(e)(3) of the CADA shall be amended by deleting it in its entirety
and replacing it with the following:

“(3)Third, to the Administrative Agent toward all outstanding principal of the
Loans and all termination payments then due and payable to the Interest Rate
Hedge Counterparties under the Interest Rate Hedge Agreements;”

Section 5.Acknowledgements and Consents. Subject to prior satisfaction of the
conditions precedent described in Section 6 hereof:

a.the Required Group Agents consent to the Limited Guarantor Assignment, the
Loan Agreement Amendments, notwithstanding anything to the contrary in Section
2.2(d) and Section 2.2(e) of

 

 

19

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

the Loan Agreement, the Commitment Reduction, and the CADA Amendments, with
acknowledgement by each of the Administrative Agent, the Collateral Agent and,
with respect to the CADA Amendments, the Depositary.

b.the Required Group Agents consent to (A) the Second Amendment Agreement, to be
executed by and among, SolarCity Corporation, [***], [***], and [***] and (B)
[***], in each case which is substantially in the form of Addendum C attached
hereto.

Section 6.Conditions Precedent.  This Action shall be effective upon the
satisfaction of the following conditions precedent:

a.The Administrative Agent shall have received counterparts of this Action,
executed and delivered by each of the other parties hereto.

b.The Administrative Agent shall have received for its own account, and for
the account of each Committed Lender entitled thereto, a fee equal to the
product of (i) [***]% (an extension fee of [***]% and a new fund approval fee of
[***]%) and (ii) each Committed Lender’s Commitment Amount as set forth in Annex
3 to the Loan Agreement as set forth in further detail below.

Lender

Amount

Bank of America, N.A.

$[***]

Credit Suisse AG, New York Branch

$[***]

ING Capital LLC

$[***]

Deutsche Bank AG, New York Branch

$[***]

KeyBank National Association

$[***]

National Bank of Arizona

$[***]

CIT Bank, N.A.

$[***]

Silicon Valley Bank

$[***]

Total

$[***]

 

c.Each of the Administrative Agent and each Group Agent shall have received an
opinion, dated no earlier than the Effective Date, of Wilson Sonsini Goodrich &
Rosati, counsel to the Loan Parties, the Borrower Subsidiary Parties, SolarCity
and Tesla, in form and substance reasonably acceptable to the Administrative
Agent, the Collateral Agent and the Majority Group Agents.

d.All representations and warranties of the Borrower contained in Article 4 of
the Loan Agreement are true and correct in all material respects as of the
Effective Date (unless such representation or warranty relates solely to an
earlier date, in which case it shall have been true and correct in all material
respects as of such earlier date) other than those representations and
warranties that are modified by materiality by their own terms, which are true
and correct in all respects as of the Effective Date (unless such representation
or warranty relates solely to an earlier date, in which case it shall have been
true and correct in all respects as of such earlier date).

e.No Default or Event of Default has occurred and is continuing or will result
from the execution of this Action.

Section 7.Reference to and Effect on Financing Documents. Each of the Loan
Agreement and the other Financing Documents is and shall remain unchanged and in
full force and effect, and, except as expressly set forth herein, nothing
contained in this Action shall, by implication or otherwise, limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or

 

 

20

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

any of the other Secured Parties, or shall alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in each of the Loan Agreement and any other Financing Document. This
Action shall also constitute a “Financing Document” for all purposes of the Loan
Agreement and the other Financing Documents.

Section 8.Incorporation by Reference.  Sections 10.5 (Entire Agreement), 10.6
(Governing Law), 10.7 (Severability), 10.8 (Headings), 10.11 (Waiver of Jury
Trial), 10.12 (Consent to Jurisdiction), 10.14 (Successors and Assigns) and
10.16 (Binding Effect; Counterparts) of the Loan Agreement are hereby
incorporated by reference herein, mutatis mutandis.

Section 9.Expenses. The Borrower agrees to reimburse the Administrative Agent in
accordance with Section 10.4(b)(x) of the Loan Agreement for its reasonable and
documented out-of-pocket expenses in connection with this Action, including
reasonable and documented fees and out-of-pocket expenses of legal counsel.

Section 10.Construction. The rules of interpretation specified in Section 1.2 of
the Loan Agreement also apply to this Action, mutatis mutandis.

[Signature Pages Follow]

 

 

 

 

 

21

Required Group Agent Action No. 36

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Action to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

MEGALODON SOLAR, LLC,

as Borrower

 

By:

/s/ Radford Small

Name:

Radford Small

Title:

Treasurer

 

 

SOLARCITY CORPORATION

 

By:

/s/ Radford Small

Name:

Radford Small

Title:

Treasurer

 

 

TESLA, INC.

 

By:

/s/ Deepak Ahuja

Name:

Deepak Ahuja

Title:

Chief Financial Officer

 

 

BANK OF AMERICA, N.A.,

as a Group Agent

 

By:

/s/ Spencer Hunsberger

Name:

Spencer Hunsberger

Title:

Director

 

 

CIT BANK, N.A.,

as a Group Agent

 

By:

/s/ Marc Theisinger

Name:

Marc Theisinger

Title:

Managing Director

 

[ Signature Page to Required Group Agent Action No. 36 ]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Group Agent

 

By:

/s/ Patrick J. Hart

Name:

Patrick J. Hart

Title:

Vice President

 

 

By:

/s/ Patrick Duggan

Name:

Patrick Duggan

Title:

Associate

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Group Agent

 

By:

/s/ Kyle Hatzes

Name:

Kyle Hatzes

Title:

Vice President

 

 

By:

/s/ Gregory Leveto

Name:

Gregory Leveto

Title:

Managing Director

 

 


ING CAPITAL, LLC,

as a Group Agent

 

By:

/s/ Thomas Cantello

Name:

Thomas Cantello

Title:

Managing Director

 

 

By:

/s/ Mark Parrish

Name:

Mark Parrish

Title:

Vice President

 

 

KEYBANK NATIONAL ASSOCIATION,

as a Group Agent

 

By:

/s/ Benjamin C. Cooper

Name:

Benjamin C. Cooper

Title:

Vice President

 

 

[ Signature Page to Required Group Agent Action No. 36 ]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

National Bank of Arizona,

as a Group Agent

 

By:

/s/ Craig Robb

Name:

Craig Robb

Title:

Executive Vice President

 

 

SILICON VALLEY BANK,

as a Group Agent

 

By:

/s/ Sayoji Goli

Name:

Sayoji Goli

Title:

Vice President

 

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

 

By:

/s/ Darleen R. DiGrazia

Name:

Darleen R. DiGrazia

Title:

Vice President

 

BANK OF AMERICA, N.A.

as Depositary

 

By:

/s/ Wayne M. Evans

Name:

Wayne M. Evans

Title:

Vice President

 

 

 

[ Signature Page to Required Group Agent Action No. 36 ]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Addendum A – Exhibits

EXHIBIT A
to Loan Agreement

FORM OF NOTE

[See Attached]

 

 

 

Exhibit A

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or its registered assigns (the “Group Agent”), on behalf
of the Lenders in its related Group, in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Group to the Borrower under that certain Loan Agreement,
dated as of May 4, 2015 (as amended, restated, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, Tesla, Inc.,
a Delaware corporation, solely in its capacity as limited guarantor, the Lenders
from time to time party thereto, the Group Agents from time to time party
thereto, Bank of America, N.A., as collateral agent for the Secured Parties
(“Collateral Agent”), as the administrative agent for the Lenders
(“Administrative Agent”), Bank of America, N.A. and Credit Suisse Securities
(USA) LLC, as joint structuring agents, and Bank of America, N.A., Credit Suisse
Securities (USA) LLC, Deutsche Bank AG, New York Branch, and ING Capital LLC, as
joint book runners and joint lead arrangers.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

 

 

Exhibit A

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

MEGALODON SOLAR, LLC,

a Delaware limited liability company

 

By:

 

Name:

 

Title:

 

 

 

 

Exhibit A

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

LOANS AND PAYMENTS with respect thereto

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance
This Date

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT B-1
to Loan Agreement

FORM OF BORROWING NOTICE

[See Attached]

 

 

Exhibit B-1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

BORROWING NOTICE

Date:____________1
Requested Borrowing Date:_____________

Bank of America, N.A.
Administrative Agent
901 Main Street
Mail Code:  TX1-492-14-12
Dallas, TX  75202-3714

Attention: [***]
Telephone:  [***]
Telecopy:  [***]

[***]

Bank of America, N.A.
900 West Trade Street
Mail Code:  NC1-026-06-03
Charlotte, NC 28255-0001
Attention:  [***]
Telephone:  [***]
Telecopy:  [***]

[***]

 

Re:Project Kronor Loan Facility

This Borrowing Notice is delivered to you pursuant to Section 2.1(a)(iii) of the
Loan Agreement dated as of May 4, 2015 (as amended, restated, supplemented or
otherwise modified in writing from time to time, the “Loan Agreement”), among
Megalodon Solar, LLC, a Delaware limited liability company (the “Borrower”),
Tesla, Inc., a Delaware corporation, solely in its capacity as limited guarantor
(the “Limited Guarantor”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), each group agent
from time to time party thereto (collectively, the “Group Agents” and
individually, a “Group Agent”), Bank of America, N.A., as collateral agent for
the Secured Parties (the “Collateral Agent”), as the administrative agent for
the Lenders (“Administrative Agent”), Bank of America, N.A. and Credit Suisse
Securities (USA) LLC, as joint structuring agents, Bank of America, N.A., Credit
Suisse Securities (USA) LLC, Deutsche Bank AG, New York Branch, and ING Capital
LLC, as joint book runners and joint lead arrangers, pursuant to which the
Lenders have agreed to make Loans to the Borrower. Each capitalized term used
and not otherwise defined herein shall have the meaning assigned thereto in
Section 1.1 of the Loan Agreement.

This Borrowing Notice constitutes a request for a Loan as set forth below:

1.The aggregate principal amount of the Loan requested is $____________2 (the
“Requested Amount”).

 

1 Notice must be received by Administrative Agent at least three (3) Business
Days before the date of the Requested Borrowing Date.

2 The Requested Amount exceeds $2,500,000 or such lesser amount as is remaining
under the Commitment.

Exhibit B-1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

2.The Borrowing Date of the requested Loan is ____________ (the “Requested
Borrowing Date”), which is a Business Day.

3.The Applicable Interest Rate of the requested Loan is [Base Rate] [Daily LIBO
Rate] [LIBO Rate].

4.Schedule 1 hereto is a Borrowing Base Certificate, dated as of the date
hereof, delivered pursuant to Section 2.1(a)(iv)(A) and Section 3.2(c) of the
Loan Agreement.

5.[Reserved].

6.Schedule 2 hereto contains a copy of each Interest Rate Protection Agreement
to be entered into by the Borrower on the Requested Borrowing Date in accordance
with Section 2.13 of the Loan Agreement, and such Interest Rate Protection
Agreements constitute all Interest Rate Protection Agreements required under
Section 2.13 in respect of the Borrowing requested hereunder.

7.Proceeds of the Loan should be directed [in accordance with the flow of funds
memorandum delivered on the date hereof to the Administrative Agent] [to the
following account[s]:  ________].

The undersigned further confirms and certifies to Administrative Agent and each
Lender that, as of the date hereof:

(a)All representations and warranties of the Loan Parties under the Financing
Documents are true and correct in all material respects as of such Borrowing
Date (unless such representation or warranty relates solely to an earlier date,
in which case it shall have been true and correct in all material respects as of
such earlier date), other than those representations and warranties which are
modified by materiality by their own terms, which shall be true and correct in
all respects as of such Borrowing Date (unless such representation or warranty
relates solely to an earlier date, in which case it shall have been true and
correct in all respects as of such earlier date).

(b)No Default or Event of Default has occurred and is continuing or will result
from the making of the Borrowing of such Loan.

(c)All Liens contemplated to be created and perfected in favor of the Collateral
Agent pursuant to the Collateral Documents shall have been so created, perfected
and filed in the applicable jurisdictions, including in respect of Borrower’s
Equity Interest in each Managing Member of any Subject Fund.

(d)All amounts required to be paid to or deposited with any Secured Party under
any Financing Document, and all taxes, fees and other costs payable in
connection with the execution, delivery, recordation and filing of the documents
and instruments required to be filed as a condition precedent to Section 3.1 or
Section 3.2 of the Loan Agreement have been paid in full (or shall be paid
concurrently with the occurrence of Borrowing requested hereunder).3

 

3 Agents and Lenders may consent to other arrangements for paying such amounts.

 

Exhibit B-1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(e)After giving effect to the Borrowing hereby and any Watched Fund identified
in the Borrowing Base Certificate attached hereto as Schedule 2, the Borrower is
in compliance with the Borrowing Base Requirements.

(f)No Material Adverse Effect has occurred or is continuing since the Closing
Date, and, to the Borrower’s Knowledge, no event or circumstance exists that
could reasonably be expected to result in a Material Adverse Effect.

(g)No Bankruptcy Event has occurred with respect to any Borrower Subsidiary
Party, SolarCity or the Limited Guarantor [except, with respect to any Borrower
Subsidiary Party, as noted in (k) below].

(h)The conditions precedent set forth in Sections 3.3 and 3.4, respectively, of
the Loan Agreement with respect to any new Systems or any new Subject Funds
added to the Available Borrowing Base for the purpose of making the Borrowing
requested hereby shall have been satisfied in all respects as of the Requested
Borrowing Date.

(i)The Interest Reserve Account has been funded in an amount at least equal to
the Interest Reserve Required Balance.

(j)Each Current System is an Eligible System, except as noted in (k) below.

(k)No Current System is excluded from the definition of Net Cash Flow, no
Subject Fund is a Watched Fund, and no Funded System has become excluded from
the definition of Net Cash Flow other than the following: [•].4

[Remainder of Page Intentionally left blank]

 

4 Insert any Watched Systems and applicable Eligibility Representations not
satisfied as applicable.

 

Exhibit B-1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed as of the date first written above.

 

MEGALODON SOLAR, LLC,

a Delaware limited liability company, as Borrower

 

By:

 

Name:

 

Title:

 

 

 

 

Exhibit B-1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Schedule 1

Borrowing Base Certificate

[See Attached.]

 

 

 

Exhibit B-1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Schedule 2

Interest Rate Protection Agreements

[See Attached.]

 

 

 

Exhibit B-1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT B-2
to Loan Agreement

FORM OF CONVERSION AND CONTINUATION NOTICE

[See Attached]

 

 

Exhibit B-2

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

CONVERSION AND CONTINUATION NOTICE

Date: ___________

Bank of America, N.A.
Administrative Agent
901 Main Street
Mail Code:  TX1-492-14-12
Attention:  [***]
Dallas, TX  75202-3714
Telephone:  [***]
Telecopy:  [***]

[***]

 

Bank of America, N.A.
900 West Trade Street
Mail Code:  NC1-026-06-03
Charlotte, NC  28255-0001
Attention:  [***]
Telephone:  [***]
Telecopy:  [***]

[***]

 

Re:Project Kronor Loan Facility

This Conversion and Continuation Notice is delivered to you pursuant to Section
2.1(a)(vi) of the Loan Agreement dated as of May 4, 2015 (as amended, restated,
supplemented or otherwise modified in writing from time to time, the “Loan
Agreement”), among Megalodon Solar, LLC, a Delaware limited liability company
(the “Borrower”), Tesla, Inc., a Delaware corporation, solely in its capacity as
limited guarantor, each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”), each group agent from time to time
party thereto (collectively, the “Group Agents” and individually, a “Group
Agent”), Bank of America, N.A., as collateral agent for the Secured Parties (the
“Collateral Agent”), as the administrative agent for the Lenders
(“Administrative Agent”), Bank of America, N.A. and Credit Suisse Securities
(USA) LLC, as joint structuring agents, Bank of America, N.A., Credit Suisse
Securities (USA) LLC, Deutsche Bank AG, New York Branch, and ING Capital LLC, as
joint book runners and joint lead arrangers, pursuant to which the Lenders have
agreed to make Loans to the Borrower.  Each capitalized term used and not
otherwise defined herein shall have the meaning assigned thereto in Section 1.1
of the Loan Agreement.

This Conversion and Continuation Notice constitutes a request to [convert a Base
Rate Loan to a Daily LIBO Rate Loan] [convert a Base Rate Loan to a LIBO Rate
Loan] [convert a LIBO Rate Loan to a Daily LIBO Rate Loan] [convert a LIBO Rate
Loan to a Base Rate Loan] [convert a Daily LIBO Rate Loan to a LIBO Rate Loan]
[convert a Daily LIBO Rate Loan to a Base Rate Loan] as set forth below (the
“Conversion”):

 

1.The aggregate principal amount of the Loan is originally $__________.

2.The Borrowing Date [s] of the Loan[s] to be [continued][converted] [was]
[were] __________.

3.The date of the requested Conversion is __________.

 

 

Exhibit B-2

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Conversion Notice to be
executed as of the date first written above.

 

MEGALODON SOLAR, LLC,

a Delaware limited liability company, as Borrower

 

By:

 

Name:

 

Title:

 

 

 

 

Exhibit B-2

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT C
to Loan Agreement

FORM OF ASSIGNMENT AND ACCEPTANCE

[See Attached]

 

 

Exhibit C

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]61 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]72 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]83 hereunder are several and not
joint.]94  Capitalized terms used but not defined herein shall have the meanings
given to them in the Loan Agreement identified below (as amended, restated,
supplemented or otherwise modified in writing from time to time, the “Loan
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto in the amount[s] and equal
to the percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below, and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Loan Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

Exhibit C

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Related Fund] of [identify Lender]]

 

 

 

 

 

3.

Borrower(s):

 

 

 

 

 

 

 

 

4.

Administrative Agent:  Bank of America, N.A., as the administrative agent under
the Loan Agreement

 

 

 

 

 

5.

Loan Agreement:  Loan Agreement, dated as of May 4, 2015, among Megalodon Solar,
LLC, a Delaware limited liability company, Tesla, Inc., a Delaware corporation,
solely in its capacity as limited guarantor, each lender from time to time party
thereto, each group agent from time to time party thereto, Bank of America,
N.A., as collateral agent for the Secured Parties, as the administrative agent
for the Lenders, Bank of America, N.A. and Credit Suisse Securities (USA) LLC,
as joint structuring agents, Bank of America, N.A., Credit Suisse Securities
(USA) LLC, Deutsche Bank AG, New York Branch, and ING Capital LLC, as joint book
runners and joint lead arrangers, pursuant to which the Lenders have agreed to
make Loans to the Borrower

 

 

 

 

 

6.

Assigned Interest[s]:

 

 

 

 

Assignor[s]105

Assignee[s]116

Facility
Assigned127

Aggregate Amount of Commitment/Loans
for all Lenders138

Amount
of
Commitment/Loans
Assigned

Percentage
Assigned of
Commitment/
Loans149

CUSIP
Number

 

 

________

$___________

$__________

_________%

 

 

 

________

$___________

$__________

__________%

 

 

 

________

$___________

$__________

_________%

 

 

[7.

Trade Date:

]

10

 

 

 

5 List each Assignor, as appropriate.

6 List each Assignee and, if available, its market entity identifier, as
appropriate.

7 Fill in the appropriate terminology for the types of facilities under the Loan
Agreement that are being assigned under this Assignment (e.g., “Term Loan
Commitment”, etc.).

8 Amounts in this column and in the column immediately to the right to be
adjusted to take into account any payments or prepayments made between the Trade
Date and the Effective Date.

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit C

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Effective Date:  _______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR[S]11

[NAME OF ASSIGNOR]

 

By:

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

By:

 

Title:

 

 

 

ASSIGNEE[S]12

[NAME OF ASSIGNEE]

 

By:

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

By:

 

Title:

 

 

 

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

Exhibit C

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Consented to and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

Exhibit C

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1.Representations and Warranties.1

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim created by it, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Loan Agreement or any other Financing Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Financing
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Financing Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Financing Document.

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Loan Agreement, (ii) it is
an Eligible Assignee pursuant to the Loan Agreement, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Loan Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Loan Agreement,
and has received or has been accorded the opportunity to receive copies of the
most recent financial statements delivered pursuant to Section 5.3 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Loan Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Financing Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Financing Documents are
required to be performed by it as a Lender.

 

181Add Section 10.20(a) of the Loan Agreement if either or both parties to the
Assignment is/are (a) Conduit Lender(s).

Exhibit C

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.General Provisions.  This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

Exhibit C

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT D
to Loan Agreement

FORM OF INCREMENTAL LOAN COMMITMENT INCREASE NOTICE

[See Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

Exhibit D

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

INCREMENTAL LOAN COMMITMENT INCREASE NOTICE

[Letterhead of Borrower]

Bank of America, N.A.
Administrative Agent
901 Main Street
Mail Code:  TX1-492-14-12
Dallas, TX  75202-3714

Attention: [***]
Telephone:  [***]
Telecopy:  [***]

[***]

 

Bank of America, N.A.
900 West Trade Street
Mail Code:  NC1-026-06-03
Charlotte, NC 28255-0001
Attention:  [***]
Telephone:  [***]
Telecopy:  [***]

[***]


[DATE]

Re:

MEGALODON SOLAR, LLC

Incremental Loan Commitment Increase Notice

 

Ladies and Gentlemen:

The undersigned, Megalodon Solar, LLC, a Delaware limited liability company (the
“Borrower”), refers to the Loan Agreement, dated as of May 4, 2015 (as amended,
restated, supplemented or otherwise modified in writing from time to time, the
“Loan Agreement”), among the Borrower, Tesla, Inc., a Delaware corporation,
solely in its capacity as limited guarantor, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), each group
agent from time to time party thereto (collectively, the “Group Agents” and
individually, a “Group Agent”), Bank of America, N.A., as collateral agent for
the Secured Parties (the “Collateral Agent”), as the administrative agent for
the Lenders (“Administrative Agent”), Bank of America, N.A. and Credit Suisse
Securities (USA) LLC, as joint structuring agents, Bank of America, N.A., Credit
Suisse Securities (USA) LLC, Deutsche Bank AG, New York Branch, and ING Capital
LLC, as joint book runners and joint lead arrangers, pursuant to which the
Lenders have agreed to make Loans to the Borrower.  Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings set
forth in the Loan Agreement.

Exhibit D

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

The Borrower hereby requests an Incremental Loan Commitment Increase under
Section 2.9 of the Loan Agreement and in connection therewith sets forth below
the information relating to such Incremental Loan Commitment Increase (the
“Proposed Incremental Loan Commitment Increase”) as required by such Section 2.9
of the Loan Agreement:

(a)The Business Day of the Proposed Incremental Term Loan Commitment

Increase is ____________, 20__.1

(b)The amount of the Proposed Incremental Term Loan Commitment

Increase is _______________ Dollars ($___________).2

(c)The upfront fees the Borrower proposes to pay to participating Lenders in
such Incremental Loan Commitment is _______________ Dollars ($___________).

(d)The Applicable Margin the Borrower proposes to apply with respect to the
Incremental Loans being requested is ______%.

(e)The maturity date the Borrower proposes be applicable to the Incremental
Loans being requested is _______________.

(f)No Default or Event of Default has occurred and is continuing.

(g)Immediately before and after giving effect to the Incremental Loan Commitment
Increase, the Borrower is in pro forma compliance with the Borrowing Base
Requirements.

(h)No Sweep Event or Subject Fund Sweep Event has occurred and remains ongoing.

(i)Since the delivery of the most recent financial statements of the Borrower
delivered pursuant to Section 5.3 of the Loan Agreement, no Material Adverse
Effect has occurred or is continuing.

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

1 Such date must be prior to the expiry of the Availability Period.

2 Increases must be in increments of $5,000,000 and be equal to or exceed a
minimum of $10,000,000 or such lesser amount equal to the remaining Incremental
Loan Amount.

 

 

 

 

 

 

 

 

D-2

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Incremental Loan Increase
Notice as of the date first written above.

 

MEGALODON SOLAR, LLC,

a Delaware limited liability company, as Borrower

 

 

By:

 

Name:

 

Title:

 

 

 

 

Exhibit D

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT E

to Loan Agreement

FORM OF INCREASING INCREMENTAL LENDER CONFIRMATION

[See Attached]

 

 

 

Exhibit E

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

INCREASING INCREMENTAL LENDER CONFIRMATION

Reference is made to the Loan Agreement, dated as of May 4, 2015 (as amended,
restated, supplemented or otherwise modified in writing from time to time, the
“Loan Agreement”), among Megalodon Solar, LLC, a Delaware limited liability
company (the “Borrower”), Tesla, Inc., a Delaware corporation, solely in its
capacity as limited guarantor, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), each group agent
from time to time party thereto (collectively, the “Group Agents” and
individually, a “Group Agent”), Bank of America, N.A., as collateral agent for
the Secured Parties (the “Collateral Agent”), as the administrative agent for
the Lenders (“Administrative Agent”), Bank of America, N.A. and Credit Suisse
Securities (USA) LLC, as joint structuring agents, Bank of America, N.A., Credit
Suisse Securities (USA) LLC, Deutsche Bank AG, New York Branch, and ING Capital
LLC,, as joint book runners and joint lead arrangers, pursuant to which the
Lenders have agreed to make Loans to the Borrower. Capitalized terms used herein
but not otherwise defined herein shall have the respective meanings set forth in
the Loan Agreement.

The undersigned Committed Lender hereby certifies as follows:

1.In accordance with Section 2.9(b) of the Loan Agreement, such Committed Lender
has agreed to increase its Incremental Loan Commitment under the Loan Agreement
as of [•], 201[•] (the “Incremental Loan Increase Date”). [Such Incremental Loan
Commitment Increase is subject to the satisfaction (or waiver) of the conditions
set forth in Section 2.9(e) of the Loan Agreement on or prior to the Incremental
Loan Commitment Increase Date.]1 After giving effect to such Incremental Loan
Commitment Increase, the Commitments of such Committed Lender shall be in the
amounts set forth on Annex 1 hereto.

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

1 Include bracketed text to the extent increase is requested pursuant to Section
2.9 of the Loan Agreement.

 

 

 

Exhibit E

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Increasing Incremental
Lender Confirmation to be duly executed as of the date first above written.

 

[NAME OF INCREASING INCREMENTAL LENDER]

 

 

By:

 

Name:

 

Title:

 

Date:

 

 

For acceptance and recordation in the register:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

Name:

 

Title:

 

 

 

 

Exhibit E

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Annex I

to Increasing Incremental Lender Confirmation

 

Lender’s Undisbursed Commitment Pre-Commitment Increase

Lender’s Outstanding Loans Pre-Commitment Increase

Lender’s Undisbursed Commitment Post-Commitment Increase

Lender’s Outstanding Loans Post-Commitment Increase

$

$

$

$

 

 

 

Exhibit E

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT F-1

to Loan Agreement

FORM OF NEW COMMITTED LENDER ACCESSION AGREEMENT

[See Attached]

 

 

 

Exhibit F-1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

NEW COMMITTED LENDER ACCESSION AGREEMENT

This ACCESSION AGREEMENT (this “Accession Agreement”), dated as of ____________,
is by ________________ (the “New Committed Lender”).

RECITALS

WHEREAS, reference is made to the Loan Agreement, dated as of May 4, 2015 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Loan Agreement”), among Megalodon Solar, LLC, a Delaware limited
liability company (the “Borrower”), Tesla, Inc., a Delaware corporation, solely
in its capacity as limited guarantor, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), each group
agent from time to time party thereto (collectively, the “Group Agents” and
individually, a “Group Agent”), Bank of America, N.A., as collateral agent for
the Secured Parties (the “Collateral Agent”), as the administrative agent for
the Lenders (“Administrative Agent”), Bank of America, N.A. and Credit Suisse
Securities (USA) LLC, as joint structuring agents, Bank of America, N.A., Credit
Suisse Securities (USA) LLC, Deutsche Bank AG, New York Branch, and ING Capital
LLC, as joint book runners and joint lead arrangers, pursuant to which the
Lenders have agreed to make Loans to the Borrower.; and

WHEREAS, the New Committed Lender has accepted an offer to provide an
Incremental Loan Commitment to the Borrower in an aggregate principal amount not
to exceed ____________ Dollars ($__________), subject to the terms of the Loan
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined
herein  shall have the respective meanings set forth in the Loan Agreement.

SECTION 2. Assumption. As of the effective date set forth on the signature  page
to this Accession Agreement (the “Effective Date”), subject to and in accordance
with the Loan Agreement, the New Committed Lender irrevocably agrees to provide
the Incremental Loan Commitment. The New Committed Lender shall have all of the
rights and be subject to all of the obligations in its capacity as a Committed
Lender under the Loan Agreement, each other Financing Document, and any other
documents or instruments delivered pursuant thereto or in connection therewith
and shall have all rights to all claims, suits, causes of action and any other
right of a Lender against any Person, that arise from transactions, events or
occurrences on or after the Effective Date, whether known or unknown, arising
under or in connection with the Loan Agreement, each other Financing Document,
and any other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
statutory claims and all other claims at law or in equity.

Upon acceptance and recording of the assumption made pursuant to this Accession
Agreement by the Administrative Agent, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Incremental Loan
Commitment and any Incremental Loans made by the New Committed Lender (including
all payments of principal, interest, fees and other amounts) to the New
Committed Lender for amounts that have accrued from and including the Effective
Date.

Exhibit F-1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION 3. Representations, Warranties and Undertakings. The New Committed
Lender: (i) represents and warrants that it has full power and authority, and
has taken all action necessary, to execute and deliver this Accession Agreement
and to consummate the transactions contemplated hereby and to become a Committed
Lender under the Loan Agreement and the other Financing Documents, (ii)
acknowledges and confirms that it has received a copy of the Loan Agreement,
each other Financing Document and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Accession Agreement and to provide the Incremental Loan Commitment and any
Loans made by the New Committed Lender, on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Secured Party, (iii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Borrower, or any other
Secured Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Agreement or any other Financing Document, (iv)
appoints and authorizes each Agent and the Depositary to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement or the
other Financing Documents as are delegated to such Agent or the Depositary, as
applicable, by the terms thereof, together with such powers as are reasonably
incidental thereto, (v) will perform in accordance with their terms all of the
obligations that by the terms of the Financing Documents are required to be
performed by it as a Lender and (vi) appoints and authorizes [______] as its
“Group Agent,” which appointment [______] hereby accepts. The New Committed
Lender further confirms and agrees that in becoming a Committed Lender and in
making Loans under the Loan Agreement, such actions have and will be made
without recourse to, or representation or warranty, by any Secured Party.

The New Committed Lender further agrees to furnish to the Administrative Agent
and, to the extent required by the Loan Agreement, the Borrower, no later than
the Effective Date, an Administrative Questionnaire and any tax forms required
under the Loan Agreement.

SECTION 4. Effectiveness. The effectiveness of the making of the Commitment
hereunder is subject to (i) the due execution and delivery of this Accession
Agreement by the New Committed Lender, (ii) consent, not to be unreasonably
withheld, by the Administrative Agent and the Borrower to this Accession
Agreement, (iii) the registration of such Incremental Loan Commitment by the
Administrative Agent in the Register and (iv) the satisfaction (or waiver) of
each of the conditions set forth in Section 2.9(e) of the Loan Agreement.

Simultaneously with the execution and delivery by the parties hereto of this
Accession Agreement to the Administrative Agent for its recording in the
Register, the New Committed Lender may request that Notes be executed and
delivered to the New Committed Lender reflecting the amounts of the Commitment
of the New Committed Lender.

Except as otherwise provided in the Loan Agreement, effective as of the
Effective Date, the New Committed Lender shall be deemed automatically to have
become a party to, and the New Committed Lender agrees that it will be bound by
the terms and conditions set forth in, the Loan Agreement, and shall have all
the rights and obligations of a “Committed Lender” under the Loan Agreement and
the other Financing Documents for the Loans and/or Commitments held by it as if
it were an original signatory thereto or an original Committed Lender
thereunder.

SECTION 5. Governing Law. THIS ACCESSION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Exhibit F-1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION 6. Counterparts. This Accession Agreement may be executed in  any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of this Accession Agreement by telecopy or
portable document format (“pdf”) shall be effective as delivery of a manually
executed counterpart of this Accession Agreement.

SECTION 7. Further Assurances. The New Committed Lender hereby agrees to execute
and deliver such other instruments, and take such other action, as either the
Borrower or the Administrative Agent may reasonably request in connection with
the transactions contemplated by this Accession Agreement including the delivery
of any notices to the Borrower or the Agents that may be required in connection
herewith.

SECTION 8. Binding Effect; Amendment. This Accession Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns, subject, however, to the provisions of the Loan Agreement. No provision
of this Accession Agreement may be amended, waived or otherwise modified except
by an instrument in writing signed by the New Committed Lender and the
Administrative Agent.

SECTION 9. Administrative Agent Enforcement. The Administrative Agent shall be
entitled to rely upon and enforce this Accession Agreement against the New
Committed Lender in all respects.

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

 

Exhibit F-1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Accession Agreement to be
duly executed by a Responsible Officer as of the date first above written.

The effective date for this Accession Agreement is the date this Accession
Agreement is acknowledged and accepted by the Administrative Agent and the
Borrower ________________, 20_____ (the “Effective Date”).

 

[NEW COMMITTED LENDER]

 

 

By:

 

Name:

 

Title:

 

 

[NEW GROUP AGENT]

 

 

By:

 

Name:

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

 

Name:

 

Title:

 

 

MEGALODON SOLAR, LLC,

a Delaware limited liability company, as Borrower

 

 

By:

 

Name:

 

Title:

 

 

 

 

Exhibit F-1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT F-2

to Loan Agreement

FORM OF NEW CONDUIT LENDER ACCESSION AGREEMENT

[See Attached]

 

 

 

Exhibit F-2

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

NEW CONDUIT LENDER ACCESSION AGREEMENT

This ACCESSION AGREEMENT (this “Accession Agreement”), dated as of ____________,
is by ________________ (the “New Conduit Lender”).

RECITALS

WHEREAS, reference is made to the Loan Agreement, dated as of May 4, 2015 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Loan Agreement”), among Megalodon Solar, LLC, a Delaware limited
liability company (the “Borrower”), Tesla, Inc., a Delaware corporation, solely
in its capacity as limited guarantor, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), each group
agent from time to time party thereto (collectively, the “Group Agents” and
individually, a “Group Agent”), Bank of America, N.A., as collateral agent for
the Secured Parties (the “Collateral Agent”), as the administrative agent for
the Lenders (“Administrative Agent”), Bank of America, N.A. and Credit Suisse
Securities (USA) LLC, as joint structuring agents, Bank of America, N.A., Credit
Suisse Securities (USA) LLC, Deutsche Bank AG, New York Branch, and ING Capital
LLC, as joint book runners and joint lead arrangers; and

WHEREAS, the ____________ (the “Related New Committed Lender”) has accepted an
offer to provide an Incremental Loan Commitment to the Borrower in an aggregate
principal amount not to exceed ____________ Dollars ($__________), subject to
the terms of the Loan Agreement;

WHEREAS, New Conduit Lender and Related New Committed Lender desire for New
Conduit Lender to act as Conduit Lender in the same Group as Related New
Committed Lender.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined
herein  shall have the respective meanings set forth in the Loan Agreement.

SECTION 2. Assumption. As of the effective date set forth on the signature  page
to this Accession Agreement (the “Effective Date”), subject to and in accordance
with the Loan Agreement, the New Conduit Lender irrevocably agrees to act as
Conduit Lender in the Group of Related New Committed Lender. The New Conduit
Lender shall have all of the rights and be subject to all of the obligations in
its capacity as a Conduit Lender under the Loan Agreement, each other Financing
Document, and any other documents or instruments delivered pursuant thereto or
in connection therewith and shall have all rights to all claims, suits, causes
of action and any other right of a Lender against any Person, that arise from
transactions, events or occurrences on or after the Effective Date, whether
known or unknown, arising under or in connection with the Loan Agreement, each
other Financing Document, and any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, statutory claims and all other claims at law or in equity.

Upon acceptance and recording of the assumption made pursuant to this Accession
Agreement by the Administrative Agent, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Incremental Loan
Commitment and any Incremental Loans made by the New Conduit Lender (including
all payments of principal, interest, fees and other amounts) to the New Conduit
Lender for amounts that have accrued from and including the Effective Date.

Exhibit F-2

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION 3. Representations, Warranties and Undertakings. The New Conduit Lender:
(i) represents and warrants that it has full power and authority, and has taken
all action necessary, to execute and deliver this Accession Agreement and to
consummate the transactions contemplated hereby and to become a Conduit Lender
under the Loan Agreement and the other Financing Documents, (ii) acknowledges
and confirms that it has received a copy of the Loan Agreement, each other
Financing Document and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Accession Agreement and to provide any Loans made by the New Conduit Lender, on
the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Secured Party, (iii)
agrees that it will, independently and without reliance upon the Administrative
Agent, the Borrower, or any other Secured Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Agreement or any
other Financing Document, (iv) appoints and authorizes each Agent and the
Depositary to take such action as agent on its behalf and to exercise such
powers under the Loan Agreement or the other Financing Documents as are
delegated to such Agent or the Depositary, as applicable, by the terms thereof,
together with such powers as are reasonably incidental thereto, (v) will perform
in accordance with their terms all of the obligations that by the terms of the
Financing Documents are required to be performed by it as a Lender and (vi)
acknowledges and accepts the appointment of [______] as its Group Agent. The New
Conduit Lender further confirms and agrees that in becoming a Conduit Lender and
in making Loans under the Loan Agreement, such actions have and will be made
without recourse to, or representation or warranty, by any Secured Party.

The New Conduit Lender further agrees to furnish to the Administrative Agent
and, to the extent required by the Loan Agreement, the Borrower, no later than
the Effective Date, an Administrative Questionnaire and any tax forms required
under the Loan Agreement.

SECTION 4. Effectiveness. The effectiveness of the making of the Commitment
hereunder is subject to (i) the due execution and delivery of this Accession
Agreement by the New Conduit Lender, (ii) consent, not to be unreasonably
withheld, by the Administrative Agent and the Borrower to this Accession
Agreement, (iii) the registration of such Incremental Loan Commitment by the
Administrative Agent in the Register, (iv) the satisfaction (or waiver) of each
of the conditions set forth in Section 2.9(e) of the Loan Agreement and (v) on
or prior to the date hereof, the due execution and delivery of an accession
agreement, in the form required under Section 2.9(c) of the Loan Agreement, by
the Related New Committed Lender,.

Simultaneously with the execution and delivery by the parties hereto of this
Accession Agreement to the Administrative Agent for its recording in the
Register, the New Conduit Lender may request that Notes be executed and
delivered to the New Conduit Lender reflecting the amounts of the Commitment of
the Related New Committed Lender.

Except as otherwise provided in the Loan Agreement, effective as of the
Effective Date, the New Conduit Lender shall be deemed automatically to have
become a party to, and the New Conduit Lender agrees that it will be bound by
the terms and conditions set forth in, the Loan Agreement, and shall have all
the rights and obligations of a “Conduit Lender” under the Loan Agreement and
the other Financing Documents for the Loans held by it as if it were an original
signatory thereto or an original Conduit Lender thereunder.

SECTION 5. Governing Law. THIS ACCESSION AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Exhibit F-2

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION 6. Counterparts. This Accession Agreement may be executed in  any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of this Accession Agreement by telecopy or
portable document format (“pdf”) shall be effective as delivery of a manually
executed counterpart of this Accession Agreement.

SECTION 7. Further Assurances. The New Conduit Lender hereby agrees to execute
and deliver such other instruments, and take such other action, as either the
Borrower or the Administrative Agent may reasonably request in connection with
the transactions contemplated by this Accession Agreement including the delivery
of any notices to the Borrower or the Agents that may be required in connection
herewith.

SECTION 8. Binding Effect; Amendment. This Accession Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns, subject, however, to the provisions of the Loan Agreement. No provision
of this Accession Agreement may be amended, waived or otherwise modified except
by an instrument in writing signed by the New Conduit Lender and the
Administrative Agent.

SECTION 9. Administrative Agent Enforcement. The Administrative Agent shall be
entitled to rely upon and enforce this Accession Agreement against the New
Conduit Lender in all respects.

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

 

Exhibit F-2

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Accession Agreement to be
duly executed by a Responsible Officer as of the date first above written.

The effective date for this Accession Agreement is the date this Accession
Agreement is acknowledged and accepted by the Administrative Agent and the
Borrower ________________, 20_____ (the “Effective Date”).

 

[NEW CONDUIT LENDER]

 

 

By:

 

Name:

 

Title:

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

 

Name:

 

Title:

 

 

 

MEGALODON SOLAR, LLC,

a Delaware limited liability company, as Borrower

 

 

By:

 

Name:

 

Title:

 

 

 

 

Exhibit F-2

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT G

to Loan Agreement

FORM OF BORROWING BASE CERTIFICATE

[See Attached]

 

 

 

Exhibit G

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT G

to Loan Agreement

BORROWING BASE CERTIFICATE

This Borrowing Base Certificate (this “Borrowing Base Certificate”) dated as of
__________, 20__, in respect of the period ending on __________, 20__  (the
“Computation Date”) is delivered to you on pursuant to Section 5.15 of the Loan
Agreement dated as of May 4, 2015 (as amended, restated, supplemented or
otherwise modified in writing from time to time, the “Loan Agreement”), among
Megalodon Solar, LLC, a Delaware limited liability company (the “Borrower”),
Tesla, Inc., a Delaware corporation, solely in its capacity as limited
guarantor, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), each group agent from time to time
party thereto (collectively, the “Group Agents” and individually, a “Group
Agent”), Bank of America, N.A., as collateral agent for the Secured Parties (the
“Collateral Agent”), as the administrative agent for the Lenders
(“Administrative Agent”), Bank of America, N.A. and Credit Suisse Securities
(USA) LLC, as joint structuring agents, Bank of America, N.A., Credit Suisse
Securities (USA) LLC , Deutsche Bank AG, New York Branch, and ING Capital LLC,
as joint book runners and joint lead arrangers, pursuant to which the Lenders
have agreed to make Loans to the Borrower. Each capitalized term used and not
otherwise defined herein shall have the meaning assigned thereto in Section 1.1
of the Loan Agreement.

The undersigned Responsible Officer of Borrower hereby certifies, represents and
warrants as of the date hereof that he/she is the ___________ of Borrower, and
that, as such, he/she is authorized to execute and deliver this Borrowing Base
Certificate to the Administrative Agent on behalf of the Borrower, and that:

(a)all information contained herein and attached hereto is true and complete,
and  that calculations contained herein and attached hereto as Schedule 1 (the
“Borrowing Base Certificate Calculations”) are true and complete;

(b)Schedule 2 hereto contains the updated Aggregate Advance Model, Net Cash
Flows and Revised Net Cash Flows for each Approved Subject Fund, delivered
pursuant to Section 2.1(a)(iv)(B) and Section 3.2(c) of the Loan Agreement;

(c)as of the date hereof, the Subject Fund Value, Subject Fund Borrowing Base
and Advance Rate for each Subject Fund, including Subject Funds being proposed
to be included in the Available Borrowing Base as of a Borrowing Date, are as
follows:

 

Subject Fund

Discounted Solar Asset Balance

Advance Rate

Subject Fund Borrowing Base

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(d)as of the date hereof, no Subject Fund is a Watched Fund [other than the
following:2221

 

Watched Fund

Conditions/Circumstances causing Watched Fund

 

 

 

 

 

 

];

(e)as of the date hereof, no System is a Defaulted System or a Terminated System
[other than as set forth on Schedule 3 hereto];

(f)as of the date hereof, the Borrower [is] [is not] in compliance with the
Borrowing Base Requirement;

(g)no Default of Event of Default has occurred or is continuing pursuant to the
Loan  Agreement;

(h)[no][a] Bankruptcy Event has occurred with respect to either SolarCity or the
Limited Guarantor subsequent to the immediately preceding Borrowing Base
Certificate delivered pursuant to the Loan Agreement;

(i)as of the date hereof, the Available Borrowing Base is $___________, and
Outstanding Principal is $________________;

(j)as of the date hereof, the percentage of Eligible Systems in each Subject
Fund that constitute PTO Systems is:

Subject Fund

% of Eligible Systems that are PTO Systems

 

 

 

 

]; [and]

 

21 Insert any Watched Fund and the applicable clause of the definition thereof
for the reason a Subject Fund is a Watched Fund. Include representation for
Borrowing Base Certificate Dates that do not coincide with the delivery of
Borrowing Notices (NB: Borrowing Base Certificates will be delivered after the
termination of the Availability Period, at which point this representation will
be required as a mechanism to alert the Lenders of any new Watched Assets).

Exhibit G

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(k)as of the date hereof, the Managing Member Payment Level [is] [is not] less
than [90]% as of the previous Quarterly Date and the Subject Fund Payment Level
in respect of any Subject Fund [is] [is not] less than [85%] as of the previous
Quarterly Date[.][; and]

[(l)  To the extent this Borrowing Base Certificate relates to the delivery of a
Borrowing Notice:

(1)Schedule 3 hereto lists for the Subject Fund (i) each Current System and (ii)
the applicable system information in the System Consolidator with respect to the
Current System;

(2)to the extent not otherwise previously delivered to the Administrative Agent,
for the benefit of each Lender, in connection with the submission of this
Borrowing Base Certificate, Borrower has electronically delivered to the
Administrative Agent, for the benefit of each Lender copies of each Completion
Certificate with respect to the Subject Funds that has been delivered to the
applicable Investor since the date of the last Borrowing Base Certificate;

(3)to the extent not otherwise previously delivered to the Administrative Agent,
for the benefit of each Lender, in connection with the submission of this
Borrowing Base Certificate, Borrower has electronically delivered to the
Administrative Agent, for the benefit of each Lender, true, correct and complete
copies of (i) each Customer Agreement for each Current System and (ii) any other
data, documentation, analysis or report reasonably requested by the
Administrative Agent with respect to such Systems or the associated Host
Customers and commercially available to the Borrower, in each case with respect
to a Current System;

(4)to the extent not otherwise previously delivered to the Administrative Agent,
for the benefit of each Lender, in connection with the submission of this
Borrowing Base Certificate, Borrower has electronically delivered to the
Administrative Agent, for the benefit of each Lender, financial statements
and/or credit reports that any Lender has reasonably requested with respect to a
Current System with a commercial Host Customer that does not have a publicly
available rating from a recognized national rating agency that was current as of
the date that the Customer Agreement corresponding to such System was executed.]

[Remainder of page intentionally left blank]

 

 

Exhibit G

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Base Certificate
to be executed and delivered, and the certifications and warranties contained
herein to be made on behalf of the Borrower, by a Responsible Officer of the
Borrower as of the date first written above.

 

MEGALODON SOLAR, LLC,

a Delaware limited liability company, as Borrower

 

 

By:

 

Name:

 

Title:

 

 

 

 

Exhibit G

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Schedule 1

Borrowing Base Calculations

[To be provided by the Borrower on each Borrowing Base Certificate Date]

 

 

 

Exhibit G

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Schedule 2

Aggregate Advance Model

[see attached.]

 

 

Exhibit G

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Schedule 3

Current Systems

[see attached.]

 

 

 

Exhibit G

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT H-1

to Loan Agreement

FORM OF AGGREGATE ADVANCE MODEL

[See Attached File – “Aggregate Advance Model_2015-05-04_Final.xlxs” and
Assumptions Page Immediately Following]

 

 

 

Exhibit H-1

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT H-2

to Loan Agreement

FORM OF SYSTEM CONSOLIDATOR

[See Attached]

 

 

 

Exhibit H-2

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT I

to Loan Agreement

FORM OF US TAX COMPLIANCE CERTIFICATE

[See Attached]

 

 

 

Exhibit I

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

US TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement dated as of May 4, 2015 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Loan Agreement”), among Megalodon Solar, LLC, a Delaware limited
liability company (the “Borrower”), Tesla Inc., a Delaware corporation, solely
in its capacity as limited guarantor (the “Limited Guarantor”), each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), each group agent from time to time party thereto (collectively, the
“Group Agents” and individually, a “Group Agent”), Bank of America, N.A., as
collateral agent for the Secured Parties (the “Collateral Agent”), as the
administrative agent for the Lenders (“Administrative Agent”), Bank of America,
N.A. and Credit Suisse Securities (USA) LLC, as joint structuring agents, Bank
of America, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank AG, New
York Branch, as joint book runners and joint lead arrangers.

Pursuant to the provisions of Section 2.4(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

 

 

By:

 

Name:

 

Title:

 

Date:

 

, 20[  ]

 

 

 

Exhibit I

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

US TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement dated as of May 4, 2015 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Loan Agreement”), among Megalodon Solar, LLC, a Delaware limited
liability company (the “Borrower”), Tesla, Inc., a Delaware corporation, solely
in its capacity as limited guarantor (the “Limited Guarantor”), each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), each group agent from time to time party thereto (collectively, the
“Group Agents” and individually, a “Group Agent”), Bank of America, N.A., as
collateral agent for the Secured Parties (the “Collateral Agent”), as the
administrative agent for the Lenders (“Administrative Agent”), Bank of America,
N.A. and Credit Suisse Securities (USA) LLC, as joint structuring agents, Bank
of America, N.A., Credit Suisse Securities (USA) LLC, Deutsche Bank AG, New York
Branch, and ING Capital LLC, as joint book runners and joint lead arrangers.

Pursuant to the provisions of Section 2.4(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

Name:

 

Title:

 

Date:

 

, 20[  ]

 

 

 

Exhibit I

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

US TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement dated as of May 4, 2015 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Loan Agreement”), among Megalodon Solar, LLC, a Delaware limited
liability company (the “Borrower”), Tesla, Inc., a Delaware corporation, solely
in its capacity as limited guarantor (the “Limited Guarantor”), each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), each group agent from time to time party thereto (collectively, the
“Group Agents” and individually, a “Group Agent”), Bank of America, N.A., as
collateral agent for the Secured Parties (the “Collateral Agent”), as the
administrative agent for the Lenders (“Administrative Agent”), Bank of America,
N.A. and Credit Suisse Securities (USA) LLC, as joint structuring agents, Bank
of America, N.A., Credit Suisse Securities (USA) LLC, Deutsche Bank AG, New York
Branch, and ING Capital LLC, as joint book runners and joint lead arrangers.

Pursuant to the provisions of Section 2.4(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

Name:

 

Title:

 

Date:

 

, 20[  ]

 

 

 

Exhibit I

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

US TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan Agreement dated as of May 4, 2015 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Loan Agreement”), among Megalodon Solar, LLC, a Delaware limited
liability company (the “Borrower”), Tesla, Inc., a Delaware corporation, solely
in its capacity as limited guarantor (the “Limited Guarantor”), each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), each group agent from time to time party thereto (collectively, the
“Group Agents” and individually, a “Group Agent”), Bank of America, N.A., as
collateral agent for the Secured Parties (the “Collateral Agent”), as the
administrative agent for the Lenders (“Administrative Agent”), Bank of America,
N.A. and Credit Suisse Securities (USA) LLC, as joint structuring agents, Bank
of America, N.A., Credit Suisse Securities (USA) LLC, Deutsche Bank AG, New York
Branch, and ING Capital LLC, as joint book runners and joint lead arrangers.

Pursuant to the provisions of Section 2.4(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Financing Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

 

 

By:

 

Name:

 

Title:

 

Date:

 

, 20[  ]

 

 

 

Exhibit I

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Addendum B – Annex 3

 

ANNEX 3

SCHEDULE OF LENDER COMMITMENTS

 

Lender

Commitment

Bank of America, N.A.

$150,000,000

Credit Suisse AG, Cayman Islands Branch

$150,000,000

ING Capital LLC

$120,000,000

Deutsche Bank AG,
New York Branch

$50,000,000

KeyBank National Association

$40,000,000

National Bank of Arizona

$32,000,000

Silicon Valley Bank

$29,000,000

CIT Bank, N.A.

$29,000,000

Total Commitments:

$600,000,000

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Addendum C – JPM Amendments

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.